The Attorney General of the State of Florida, on behalf of the State, filed in the Circuit Court in and for Sumter County, an information in the nature of quo warranto against C. W. Towns, W. J. Hooten, and I. R. Legette as supervisors of Jumper Creek Drainage District, the said information reciting:
    "And the Attorney General further gives the Court here to understand and be informed that the pretended corporation of Jumper Creek Drainage District has never been organized according to law, and is without legal existence, and that the statute and proceedings under which its corporate existence is claimed are unconstitutional and void, etc."
To the said information the respondents filed a plea, or answer, in which they set out all the proceedings had and taken in the Circuit Court of Sumter County, Florida, in the creation of said Jumper Creek Drainage District. Attached to this plea or answer were copies of all the papers and proceedings, including the decree of the Judge of the Circuit Court decreeing Jumper Creek to be a public corporation under the laws of the State of Florida.
To this plea or answer the Relator filed a demurrer. On a hearing the demurrer was sustained and a judgment and decree of ouster was made and entered. The case is now before this court on writ of error. *Page 190 
The questions involve in this case might be divided into three.
FIRST. Is Chapter 6458, Laws of Florida, Acts of 1913, (known as the General Drainage Law) same being sections 1451 et seq of Compiled General Laws of Florida, 1927, unconstitutional and void in that it undertakes to delegate to the judiciary powers, duties and functions that are purely legislative?
SECOND. Is the decree of the Judge of the Thirteenth Judicial Circuit, decreeing Jumper Creek Drainage District a public corporation, void in that said decree was not rendered by the Judge of the Fifth Judicial Circuit in and for Sumter County, Sumter County at the time of the rendition of said decree being a part of the Fifth Judicial Circuit?
THIRD. Is Chapter 9990, Laws of Florida, Acts of 1923, validating and confirming all acts and proceedings taken in the creation and organization of Jumper Creek Drainage District etc. void in that the said Act undertook to validate unconstitutional and void proceedings of the Court?
The question of the constitutionality of Chapter 6458, Laws of Florida, Acts of 1913 (General Drainage Law) was before this Court in the case of McMullen v. Newmar Corporation, 129 South. Rep. 870, 100 Fla. 566. In an able and comprehensive opinion by Mr. Justice Whitfield the constitutionality of said Chapter 6458, Acts of 1913, was upheld by the Court. It would serve no purpose to quote this opinion. The opinion in its reasoning and authorities cited speaks for itself.
In the case of McMullen v. Newmar Corporation, supra, the constitutionality of Chapter 7973, Laws of Florida, Acts of 1919, validating and confirming all acts and proceedings in the organization and creation of the Newmar Corporation etc. was brought in question. In dealing with this question the Court said: "These statutory provisions render valid *Page 191 
all the proceedings and all administrative and quasi judicial actions taken under Chapter 6458, Acts of 1913; it not appearing that any of such proceedings or actions taken conflict with organic law (see Kessler v. Pinellas Park Drainage District, 69 Fla. 558, 68 So. 668) or that the validating acts are not within the legislative power." Under this decision and under the decisions of this Court in the cases of Smith Bros. v. Williams, 100 Fla. 642, 126 So. 367; Taylor et al. v. Tenn. Fla. Land Inv. Co., 71 Fla. 651; and Givens v. County of Hillsborough, et al, 46 Fla. 502; the constitutionality of Chapter 9990, Laws of Fla., Acts of 1923, validating and confirming all acts and proceedings in the organization and creation of Jumper Creek Drainage District is upheld.
The decree of the Judge of the Thirteenth Judicial Circuit declaring Jumper Creek Drainage District to be a public corporation, on a showing that the Judge of the Fifth Judicial Circuit was absent from his circuit, was not, and is not void, and is not subject to collateral attack. All acts and proceedings were validated by Chapter 9990, Acts of 1923. Further it is held that "If the Court has acquired jurisdiction of the subject matter and of the parties, the judgment or decree entered is binding, even though erroneous, because of irregularity of procedure, and such judgment or decree will not be set aside, reversed, or modified, except by appropriate direct appellate procedure. Wilds v. State, 79 Fla. 575; Torry v. Bruner et al. 60 Fla. 365; and Lucy v. Dees, et al., 59 Fla. 552.
For the reasons stated the judgment of ouster by the Judge of the Circuit Court is reversed, with directions that the information be quashed.
WHITFIELD AND BROWN, J.J., concur.
BUFORD, C.J., agrees to the conclusion.
TERRELL, J., not participating.
ELLIS, J., dissenting.